DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 11/02/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the separate interconnect board comprises  a substrate of an integrated circuit (IC) package to which the semiconductor substrate is attached and provide interconnects to traces on a printed circuit board to which the IC package is attached”, as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021 has been entered. An action on the RCE follows.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al ( US 2020/0176427 A1; hereafter Ramachandran).

Regarding Claim 1, Ramachandran discloses A configurable capacitance device, comprising: 
a semiconductor substrate ( Fig 13 substrate 150, Para [ 0043]) including a plurality of integrally formed capacitors (capacitors 102, Para [ 0043]), wherein each of the plurality of capacitors (capacitors 102, Para [ 0043]) is formed directly at a first surface of the semiconductor substrate ( substrate 150); and a separate interconnect board ( logic die 200, Para [ 0045]) coupled to the semiconductor substrate ( substrate 150), wherein the separate interconnect board ( logic die 200, Para [ 0045]) electrically couples two or more 


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2012/0081870 A1; hereafter Randall) in view of Ramachandran et al ( US 2020/0176427 A1) and further in view of Venkatraman et al (US 2013/0154109; hereafter Venkatraman).

    PNG
    media_image1.png
    388
    684
    media_image1.png
    Greyscale

Regarding Claim 1, Randall discloses a configurable capacitance device, comprising:
a substrate (Fig 1, interposer 224, construed as substrate, Para [ 0032]) including a plurality of integrally formed capacitors (Fig 1, capacitors 210, Para [ 0032]), wherein each of the plurality of capacitors  (Fig 1, capacitors 210) is formed  of the substrate (Fig 1, interposer 214); and a separate interconnect board  (  package  206 includes via conductive paths 206, construed as separate interconnect board, Para [ 0032]) coupled to the semiconductor substrate (Fig 1, interposer 214), wherein the separate interconnect board ( Fig1, package  206, Para [ 0032])  electrically couples (  package  206, via conductive paths 206) two or more of the plurality of integrally formed capacitors (Fig 1, capacitors 210) together in a parallel configuration (Fig 1, capacitors 210).  
But, Randall does not disclose explicitly interposer is a semiconductor substrate and wherein each of the plurality of capacitors is formed directly at a first surface of the substrate.
In a similar field of endeavor, Ramachandran discloses wherein each of the plurality of capacitors (Fig 8, capacitors 100, 102 or 102, Para [0033]) is formed directly at a first surface of the substrate (Fig 8, interposer 810, Para [0040]).

Since Randall and Ramachandran are both from the similar field of endeavor, and discloses interposer includes plurality of capacitors, the purpose disclosed by Ramachandran would have been recognized in the pertinent art of Randall Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Randall in light of Ramachandran teaching “Interposer is a semiconductor substrate (Para [0003]) ” for further advantage such as capacitor arrays are integrated into a custom interposer in order to locate the capacitors close to the chips containing the target ICs and reduce inductance.

But, Randall and Ramachandran does not disclose explicitly interposer is a semiconductor substrate.

In a similar field of endeavor, Venkatraman discloses interposer is a semiconductor substrate (Para [0003]).

in the art before the effective filing date of the invention to combine Randall and Ramachandran in light of Venkatraman teaching “Interposer is a semiconductor substrate (Para [0003])” for further advantage such as provide better electrical connection with semiconductor devices.

Regarding Claim 3, Randall in light of Ramachandran and Venkatraman discloses the configurable capacitance device of claim 1, Randall further discloses wherein the separate interconnect board package 206, via conductive paths 206) is configurable to couple each the plurality of integrally formed capacitors together   (Fig 1, capacitors 210) to form a single capacitor having a combined capacitance (Fig 1, capacitors 210, Para [0032]).  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Randall teaches the claimed structure as detailed above. Thus, Randall teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding Claim 4, Randall in light of Ramachandran and Venkatraman discloses the configurable capacitance device of claim 1, wherein: Randall further discloses the two or more of the plurality of integrally formed capacitors (Fig 1, capacitors 210) As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Randall teaches the claimed structure as detailed above. Thus, Randall teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding Claim 5, Randall in light of Ramachandran and Venkatraman discloses the configurable capacitance device of claim 1, Randall further discloses wherein the separate interconnect board (  package  206, via conductive paths 206) comprises a plurality of electrical conductors (element 208) configured to extend between two or more of the plurality of integrally formed capacitors (Fig 1, capacitors 210 & 219).  

Regarding Claim 7, Randall in light of Ramachandran  and Venkatraman discloses the configurable capacitance device of claim 1, Randall further discloses further 
But, Randall and Ramachandran does not disclose explicitly interposer is a semiconductor substrate.
In a similar field of endeavor, Venkatraman discloses interposer is a semiconductor substrate (Para [0003]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Randall and Ramachandran in light of Venkatraman teaching “Interposer is a semiconductor substrate (Para [0003])” for further advantage such as provide better electrical connection with semiconductor devices.

Regarding Claim 8, Randall in light of Ramachandran  and Venkatraman discloses the configurable capacitance device of claim 1, Randall further discloses wherein the semiconductor substrate further comprises a plurality of inductors ( Para [ 0032], inductors 214), wherein the separate interconnect board (package  206, via conductive paths 206) is configurable to electrically (package  206, via conductive paths 206) couple two or more of the plurality of inductors together to form a single inductor having a combined inductance  ( Para [ 0032], inductors 214).  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or Randall teaches the claimed structure as detailed above. Thus, Randall teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding Claim 9, Randall in light of Ramachandran and Venkatraman discloses the configurable capacitance device of claim 8, Randall further discloses wherein the separate interconnect board (package 206, via conductive paths 206) is configurable to electrically couple at least one of the plurality of integrally formed capacitors (Fig 1, capacitors 210 & 219) together with at least one of the plurality of inductors (Para [0032], inductors 214) to form an inductor-capacitor circuit (Fig 1).   As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Randall teaches the claimed structure as detailed above. Thus, Randall teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 


Regarding Claim 10, Randall in light of Ramachandran  and Venkatraman discloses the configurable capacitance device of claim 1, Randall further discloses wherein: the semiconductor substrate (Fig 1, interposer 224) further comprises a plurality of resistors ( Fig1, resistors [212, 214] Para [ 0032]), and the separate interconnect board (package 206, via conductive paths 206) is configurable to electrically couple two or more of the plurality of resistors  ( Fig1, resistors [212,214] Para [ 0032]) together to form a single resistor having a combined resistance  ( Fig1, resistors 212, Para [ 0032]).  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Randall teaches the claimed structure as detailed above. Thus, Randall teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 


Regarding Claim 11, Randall in light of Ramachandran  and Venkatraman discloses the configurable capacitance device of claim 1, Randall further discloses wherein: the semiconductor substrate Fig 1, interposer 224) includes a plurality of first interconnects ( element 220), wherein each pair of the plurality of first interconnects (220) is coupled to a respective capacitor  (Fig 1, capacitors 210) of the plurality of integrally formed capacitors (Fig 1, capacitors 210), and the separate interconnect  .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2012/0081870 A1; hereafter Randall) in view of Ramachandran et al ( US 2020/0176427 A1) and further in view of Venkatraman et al (US 2013/0154109; hereafter Venkatraman) as applied claims above and further in view of Bhutta et al ( US 2017/0301516 A1; hereafter Bhutta).

Regarding Claim 2,  Randall in light of Ramachandran and Venkatraman discloses the configurable capacitance device of claim 1, wherein: Randall further discloses the separate interconnect board (  package  206, via conductive paths 206) is configurable to couple two or more of the plurality of integrally formed capacitors  (Fig 1, capacitors 210) together to form a first capacitor having a first combined capacitance  (Fig 1, capacitors 210), the separate interconnect structure (  package  206, via conductive paths 206) is configurable to couple two or more of the plurality of integrally formed capacitors (Fig 1, capacitors 210 & 219) together to form a second capacitor having a second combined capacitance  (Fig 1, capacitors 210 & 219).  
But, Randall and Venkatraman does not disclose explicitly the first combined capacitance is greater than the second combined capacitance.  
In a similar field of endeavor, Bhutta discloses the first combined capacitance is greater than the second combined capacitance (Para [0074-0075]).
in the art before the effective filing date of the invention to combine Randall in light of Ramachandran and Venkatraman  and Bhutta teaching “the first combined capacitance is greater than the second combined capacitance  (Para [0074-0075]) ” for further advantage such as  to control switching operation with different capacitance. As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein the separate interconnect board comprises  a substrate of an integrated circuit (IC) package to which the semiconductor substrate is attached and provide interconnects to traces on a printed circuit board to which the IC package is attached.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898